dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-096-CV







CAROLYN VAULTS-CHASE AND	APPELLANTS

EGBERT DAVID CHASE



V.



DENTON AREA TEACHERS CREDIT UNION	APPELLEE







----------

FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellants’ Petition for Voluntary Dismissal of Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

PER CURIAM





PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  December 1, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.